Citation Nr: 0914190	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-36 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right knee disability.

2.  Entitlement to service connection for low back disability 
as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

The Veteran contends that an initial rating higher than 10 
percent is warranted for his service-connected right knee 
disability.  A July 2005 private treatment record and an 
October 2005 VA examination report note his complaint that 
his knee occasionally "gives way."  Both records also note 
the Veteran's report of numbness in his right lower leg and 
foot, and he told the VA examiner that this symptom was 
present since he injured his knee.

The record does not adequately address whether there is 
objective evidence of recurrent subluxation or lateral 
instability in the right knee, nor does it adequately address 
whether the reported numbness in the Veteran's right lower 
extremity is related to his service-connected right knee 
disability.  Accordingly, the Board finds that a new VA 
examination is warranted in order to determine the nature and 
severity of the Veteran's right knee disability.  

The Veteran also contends that service connection is 
warranted for low back disability because it is related to 
his service-connected right knee disability.  He told the 
October 2005 VA examiner that he injured his back in early 
2005 when his knee buckled and he fell, and his 
representative argued in March 2009 that his back disability 
is related to the abnormal gait produced by his knee 
disability.

The earliest evidence of low back disability is a November 
1995 private treatment record, which notes that the Veteran 
reported a two-month history of back pain.  An X-ray study 
was unremarkable, and a diagnostic assessment of lower back 
stain was rendered.  Similar diagnostic assessments were 
rendered in November 2000 and in February 2002.  Treatment 
records dated in January 2005 and February 2005 reflect that 
the Veteran again complained of back pain after falling in 
his yard.  A February 2005 magnetic resonance imaging study 
revealed a significant disc bulge, and a September 2005 
record reflects a diagnostic assessment of lumbar disc 
protrusions with sciatica and chronic pain. 

The Veteran's private physician opined in an August 2006 
treatment record that his "problems began with his knee 
injury."  However, the physician did not review the claims 
folder, and the supporting rationale he provided appears to 
link the Veteran's back condition to a non-service-connected 
problem involving pain and a "click" in the right hip.  The 
physician indicated that this hip problem co-existed with the 
Veteran's service-connected right knee disability, but he did 
not address whether these two conditions are causally 
related.  Moreover, he did not address the etiology of the 
Veteran's right foot drop disorder, which was first diagnosed 
in an August 2005 private treatment record, or what role, if 
any, this disorder played in the fall to which the Veteran 
attributes his low back disability.  The Board, therefore, 
finds that a VA examination is necessary to determine the 
nature and etiology of the Veteran's low back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, while this case is in remand status, the Veteran 
should be provided with all required notice in accordance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b), to include the notice 
specified in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the Veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
right knee disability, to include 
whether the reported numbness in his 
lower extremity is related to such 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence 
of pain and to the extent possible the 
examiner should assess the degree of 
severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity 
(whether mild, moderate, or severe) of 
any lateral instability or recurrent 
subluxation of the right knee.  The 
examiner should also determine if the 
knee locks, and if so, the frequency of 
the locking.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should specifically 
identify any neurological impairment 
associated with the right knee 
disability, to include identification 
of the nerve or nerves involved.  The 
examiner should identify all 
manifestations of the neurological 
impairment and provide an opinion as to 
whether the impairment is mild, 
moderate or severe.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The rationale for all opinions 
expressed should also be provided.

4.  The Veteran also should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present low back disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's low back 
disability was caused or chronically 
worsened by his service-connected right 
knee disability.  The rationale for all 
opinions expressed must be provided.

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
an initial rating higher than 10 
percent for right knee disability and 
for service connection for low back 
disability as secondary to service-
connected right knee disability.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                                                                               
(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

